Citation Nr: 0526297	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On January 9, 2001, a hearing was held in Montgomery, 
Alabama, before Constance B. Tobias, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran does not have asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
available service personnel and medical records, records of 
VA treatment and examination of the veteran from July 1997 to 
July 2005, the veteran's testimony at a January 2001 hearing, 
pamphlets and Internet documents submitted by the veteran, 
contentions by the veteran and his representative, and 
private medical records from James Barrett, M.D.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence obtained or submitted in this 
case.  The Board will summarize the relevant evidence where 
appropriate, and the Board's discussion below will focus on 
what the evidence shows or fails to show with regard to the 
veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, although the veteran has alleged exposure to 
asbestos from servicing clutch facings and brake linings in 
service, he does not meet the initial criteria of currently 
having asbestosis.  The veteran has claimed that he has 
difficulty breathing as a result of his asbestos exposure.  
He also asserts that the he has been diagnosed with 
asbestosis.  However, the Board has reviewed the entire 
evidentiary record, and the medical records do not support 
the veteran's assertion.  

The Board notes that the veteran's service medical records 
show no evidence of a respiratory injury or disability.  At 
the veteran's May 1956 separation examination, the veteran's 
lungs and chest were evaluated as normal.  Post service, at a 
July 1997 VA non-tuberculosis diseases and injuries 
examination, the veteran reported a history of asbestos 
exposure for approximately two years while working on brakes 
of vehicles during service.  The veteran complained of 
shortening of breath since six years previously.  Pulmonary 
function tests and arterial blood gas were normal.  X-ray 
examination of the veteran's chest showed no acute infiltrate 
and no acute disease.  The examiner diagnosed history of 
asbestos exposure with mild occasional dyspnea.  VA x-ray 
examination of the veteran's chest in February 2004 showed 
that the veteran's lungs were clear and that there was no 
acute chest disease.  

The preponderance of the evidence shows that the veteran does 
not have asbestosis.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  No medical evidence 
has been presented that the veteran currently has asbestosis.  
Because the preponderance of the evidence shows that the 
veteran does not have a current disability, his claim for 
service connection must fail.

Although the veteran clearly believes that his reported 
exposure to asbestos during service has resulted in 
asbestosis, his statements are not competent evidence to 
establish any such diagnosis.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has asbestosis that is related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Likewise, the Board notes that the veteran has testified and 
provided statements that at physicians at a VA facility 
diagnosed him with asbestosis in approximately 1997.  
Although the original statement was purportedly made by a 
doctor, the present statements are the veteran's assertions 
and, as such, are insufficient to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").  Similarly, in a January 2001 statement, Dr. 
Barrett wrote that the veteran had been told by a VA 
physician that veteran had pulmonary problems secondary to 
asbestosis.  The statement by Dr. Barrett is not medical 
evidence because Dr. Barrett is merely repeating the 
veteran's assertion.  The fact that a medical professional, 
rather than VA adjudicators, is the recipient of the 
veteran's statement does not transform the veteran's 
assertion into medical evidence.  Dr. Barrett does not state, 
nor does the evidence, including medical records from Dr. 
Barrett, show that Dr. Barrett has treated the veteran for or 
diagnosed the veteran with asbestosis.  Furthermore, VA 
medical records dated from July 1997 to July 2005 show no 
diagnosis or treatment of the veteran for asbestosis.  The 
Board notes that the computerized printout of VA medical 
records shows notations of "asbestosis" in the problem list 
portion of the VA medical records in May 2000 and March 2002; 
however, the actual treatment records on those dates show no 
diagnosis or treatment for asbestosis.  Thus, the notations 
of asbestosis on these dates do not correspond to an actual 
diagnosis of the disability.  At most, these notations 
apparently represent mere transcription of a history provided 
by the veteran.  Mere transcription of lay history is not 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Lastly, the veteran has provided medical and factual 
documents from the Internet and other sources that discuss 
asbestos exposure and asbestos-related disabilities.  To the 
extent that the veteran has submitted such evidence to 
establish that he has a current disability as a result of 
exposure to asbestos in service, these documents are also not 
competent medical evidence.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).  (holding that acceptance of overly general 
and inclusive evidence submitted by a veteran to establish 
the plausibility of causality in a particular case would be 
predicated on simply the instinctive inference of a lay 
person).  These documents do not show or purport to show that 
the veteran currently has asbestosis.

Accordingly, because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for asbestosis, the claim must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received on September 23, 1996.  
Thereafter, in a rating decision dated in May 1998, the 
veteran's claim was denied.  Only after that rating action 
was promulgated did VA, on June 27, 2001, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 27, 2001, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by VA at that time, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  
Supplemental Statements of the Case (SSOC), adjudicating the 
veteran's claim, were provided to the veteran in August 2001, 
May 2004, and August 2005.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated on June 27, 2001, 
complied with these requirements.  Additional letters from VA 
dated on March 25, 2004, and March 3, 2005, also complied 
with these requirements.  

Additionally, the Board notes that the June 27, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the June 27, 2001 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and records of 
private medical treatment have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided a VA examination July 1997.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remands from the 
Board dated in February 2001, October 2003, and February 
2005.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to service connection for asbestosis is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


